UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT

                              __________________

                                 No. 99-50192
                               Summary Calendar
                              __________________

     UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                     versus

     ADELITA VALENZUELA-REYNA,

                                         Defendant-Appellant.
            ______________________________________________

             Appeal from the United States District Court
                   for the Western District of Texas
                           (P-98-CR-82-ALL-F)
            ______________________________________________

                            November 23, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Adelita Valenzuela-Reyna (Reyna) appeals

her jury conviction for possession with intent to distribute

marijuana.      21 U.S.C. § 841(a)(1).       Reyna argues that the district

court     erred    in    giving   the   jury    a     “deliberate    ignorance”

instruction.       We have reviewed the briefs and record and, based

upon Reyna’s defense of a lack of guilty knowledge and the evidence

adduced    at     trial,   the    district    court    did   not    err   in   its

instruction.      See United States v. McKinney, 53 F.3d 664, 676 (5th

Cir. 1995); United States v. Lara-Velasquez, 919 F.2d 946 (5th Cir.

1990).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Reyna also argues that the evidence presented at trial was

insufficient to support the jury’s finding that she knowingly

possessed marijuana.   The evidence contained in the record is

sufficient to support the jury’s finding that Reyna knowingly

possessed marijuana with intent to distribute.   See United States

v. Diaz-Carreon, 915 F.2d 951, 953 (5th Cir. 1990).

AFFIRMED.




                                2